Defendant appeals from a judgment of the County Court, Queens County, convicting him, on his plea of guilty, of the crime of petit larceny, and from the sentence imposed. Defendant also appeals from an order of said court denying his application for leave to withdraw his plea of guilty and to interpose a plea of not guilty, to dismiss the indictment for grand larceny for failing to state facts sufficient to constitute a crime, and for an order in arrest of judgment. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence and from the order, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.